Opinion by
Green, C.:
William Christian was charged with selling intoxicating liquor in violation of an ordinance of the city of South Haven, in Sumner county. He was convicted in the police court of the city, and appealed to the district court, where he was again tried and convicted. The *232trial in the district court occurred on the 27th day of November, 1891, at the November term of the court, which ended with the Monday before the first Tuesday in January, 1892. The defendant filed a motion for a new trial within the statutory time, but the hearing of the motion was continued from time to time until the 3d day of March, 1892, when the same was overruled. The bill of exceptions was signed by the judge of the district court on the 18th day of March, 1892, being one of the days of the January term of court. It is insisted by the appellee that the numerous errors assigned cannot be considered because the bill of exceptions was not settled and signed as required by § 300 of the civil code, and § 219 of the code of criminal procedure. The statute requires the party objecting to a decision to except at the time the decision is made, and time may be given to reduce the exception to writing, but not beyond the term. The exception upon which error is predicated in this case occurred during the trial of the case, at the November term of the court. The continuance of the motion for a new trial would not carry the errors over to the next term of the court, so that they could be made available to the appellant; and a bill of exceptions signed after the final adjournment of the term at which the trial occurred cannot be considered as a part of the record. This court has passed upon this question in a very recent case, and held that exceptions must be reduced to writing, signed and filed at the same term of court the decision is made. (Powers v. McClue, 48 Kas. 477, 29 Pac. Rep. 686, and authorities there cited.)
There is nothing in the record which can be considered by us except the complaint and judgment. We are of the opinion that the former stated an offense and authorized the judgment of conviction. The judgment of the district court should be affirmed.
By the Court: It is so ordered.
All the Justices concurring.